PER CURIAM.
The dismissal of the Rubenses’ complaint with regard to their fraudulent misrepresentation count is reversed. The complaint, while not a model of craftsmanship, adequately alleges the elements of a cause of action for fraudulent misrepresentation by alleging: (a) the misrepresentation of a material fact (the concealment of a negative roof inspection report and the presentation of a favorable one so as to represent that the roof was in good condition); (b) that the defendants knew the falsity of the representation; (c) that the defendants made the representation intending that the plaintiffs would rely on it in purchasing the house; (d) that the plaintiffs did rely on the representation in purchasing the house; and (e) that the plaintiffs reliance caused damage. See American International Land Corp. v. Hanna, 323 So.2d 567, 569 (Fla.1975); Johnson v. Davis, 449 So.2d 344 (Fla. 3d DCA 1984); see also Besett v. Basnett, 389 So.2d 995 (Fla.1980). With regard to the other count in the complaint, the order is affirmed.
Affirmed in part, reversed in part and remanded.